F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             FEB 3 1999
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                 Clerk

 DAVID O. BENNETT,

                Plaintiff - Appellant,                     No. 98-3271
           v.                                                 D. Kansas
 WILLIAM J. HENDERSON,                            (D.C. No. CV-97-2151-JWL)
 Postmaster General, United States
 Postal Service,

                Defendant - Appellee.


                              ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34 (a)(2); 10th Cir. R. 34.1(G). This cause is

therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      David O. Bennett appeals an adverse summary judgment entered by the

magistrate court in Mr. Bennett’s Rehabilitation Act claim against William J.

Henderson, Postmaster General of the United States Postal Service. Although

Mr. Bennett’s pro se brief on appeal is virtually incomprehensible, our review of

the entire file reveals that the essence of his complaint is that the defendant

violated the Rehabilitation Act, 29 U.S.C. § 791,   et seq. , when he failed to

reassign Bennett to another job, or to otherwise reasonably accommodate him,

after it became apparent that Bennett could no longer perform the job which he

had been assigned. He also claims that the defendant unlawfully retaliated

against him for filing a complaint with the Equal Employment Opportunity

Commission.

      The magistrate court addressed all of Mr. Bennett’s contentions in a

thorough Memorandum and Order entered August 7, 1998. After careful review

of Mr. Bennett’s contentions under the Act, and applying our usual standards of

review with respect to summary judgments, we conclude that the magistrate court

did not err either with respect to the reasonable accommodation/reassignment

claims, the retaliation claims, or other claims made by Mr. Bennett.




                                            -2-
Accordingly, the judgment of the magistrate court is AFFIRMED.

                                      ENTERED FOR THE COURT


                                      Stephen H. Anderson
                                      Circuit Judge




                                -3-